 



Exhibit 10.47
PRIVATE AND CONFIDENTIAL
DATED APRIL 4, 2005
(1) DOLLAR FINANCIAL UK LIMITED
(2) PAUL MILDENSTEIN
SERVICE AGREEMENT
Freeth Cartwright LLP
Cumberland Court
80 Mount Street
Nottingham
NG1 6HH
DX: 10039 NOTTINGHAM
Telephone: 0115 936 9369
Fax: 0115 859 9617

 



--------------------------------------------------------------------------------



 



CONTENTS

             
1.
  DEFINITIONS AND INTERPRETATION     3  
 
           
2.
  APPOINTMENT, TERM AND NOTICE     5  
 
           
3.
  DUTIES     6  
 
           
4.
  PLACE OF WORK     7  
 
           
5.
  HOURS OF WORK     7  
 
           
6.
  SALARY     7  
 
           
7.
  BONUS AND EQUITY     8  
 
           
8.
  PENSION AND OTHER BENEFITS     8  
 
           
9.
  EXPENSES     9  
 
           
10.
  MOTOR CAR     9  
 
           
11.
  HOLIDAYS     9  
 
           
12.
  ABSENCE FROM WORK     10  
 
           
13.
  OBLIGATIONS DURING EMPLOYMENT     11  
 
           
14.
  TERMINATION OF EMPLOYMENT     13  
 
           
15.
  SALE OR RECONSTRUCTION OF THE COMPANY     14  
 
           
16.
  RESTRICTIONS ON THE EXECUTIVE AFTER TERMINATION OF EMPLOYMENT     14  
 
           
17.
  REDUCTION OF LENGTH OF POST TERMINATION RESTRICTIONS     18  
 
           
18.
  COMPANY PROPERTY     18  
 
           
19.
  INTELLECTUAL PROPERTY     18  
 
           
20.
  DISCIPLINARY AND GRIEVANCE PROCEDURES AND SUSPENSION     19  
 
           
21.
  DEDUCTIONS     19  
 
           
22.
  DATA PROTECTION     19  
 
           
23.
  NOTICES     20  
 
           
24.
  CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999     20  
 
           
25.
  WARRANTY     20  
 
           
26.
  COLLECTIVE AGREEMENTS     20  
 
           
27.
  LAW AND JURISDICTION     21  

 



--------------------------------------------------------------------------------



 



THIS SERVICE AGREEMENT is made on April 4, 2005
BETWEEN

         
(1)
  the Company   Dollar Financial UK Ltd
 
      Castlebridge Office Village, Kirtley Drive, Castle
 
      Marina, Nottingham, NG7 2LD.
 
       
(2)
  the Executive   Paul Mildenstein
 
      2 Redhouse Farm Barn, Beausale, Warwickshire CV35 7NZ.
 
            and includes the Particulars of Terms of Employment required by the
Employment Rights Act 1996 (as amended).

OPERATIVE PROVISIONS:

1.   DEFINITIONS AND INTERPRETATION

  1.1.   In this Agreement the following words and expressions have the
following meanings:

         
 
  Confidential Information   shall include, but not be limited to, the following
(whether recorded in writing, on computer disk or in any other manner) trade
secrets; customer data, including but not limited to, any such information
disclosing the names and addresses of customers and suppliers of the Company
and/or any Group Company, the person at such contact or supplier to contact, the
requirements of such customer or supplier, discounts offered by the Company
and/or any Group Company; investment and pricing policies; product performance
data; marketing information; technical designs or specifications of the

 



--------------------------------------------------------------------------------



 



         
 
      Company’s products; business plans or dealings relating to the current or
future activities of the Company and/or any Group Company, including the timing
of all or any such matters; know-how; computer passwords; product lines;
research activities and results; internal management accounts, any document
marked “confidential” or any information which the Executive has been told is
confidential or which the Executive might reasonably expect the Company and/or
any Group Company would regard as confidential or which by its very nature is
confidential to the Company, or any information which has been given to the
Company and/or any Group Company in confidence by customers, suppliers or other
persons, and whether or not recorded in documentary form, computer disk or tape,
which the Executive shall acquire at any time during the Executive’s employment
but which does not form part of the Executive’s own stock in trade provided that
it shall not include any information or knowledge which is already in the public
domain or may subsequently come into the public domain after the Termination
Date other than by way of unauthorised disclosure by the Executive;
 
       
 
  Group   the Company and any Group Company;
 
       
 
  Group Company   means:
 
       
 
     
1.   a holding company of the Company as defined by s736 of the Companies Act
1985;

 



--------------------------------------------------------------------------------



 



         
 
     
2.   a subsidiary as defined by s736 of the Companies Act 1985 of the Company,
or of its holding company;
 
       
 
     
3.   a company over which the Company has control within the meaning of s840 of
the Income and Corporation Taxes Act 1988; or
 
       
 
     
4.   a subsidiary undertaking of the Company as defined by s258 of the Companies
Act 1985.
 
       
 
  Material Interest   the holding of any position as director, officer,
employee, consultant, partner, principal or agent;
 
       
 
  Termination Date   the date on which the Executive’s employment under this
Agreement terminates and references to “from the Termination Date” mean from and
including the date of termination.

  1.2.   Unless the context otherwise requires words denoting the singular shall
include the plural and vice versa and reference to any gender shall include all
other genders.     1.3.   References to the word “include” or “including” are to
be construed without limitation.     1.4.   References in this Agreement to
statutory provisions include all modifications and re-enactments of them and all
subordinate legislation under them.     1.5.   Headings in this Agreement are
inserted for convenience only and shall not affect its construction.

2.   APPOINTMENT, TERM AND NOTICE

  2.1.   The Company will employ the Executive and the Executive will serve the
Company as its Managing Director.

 



--------------------------------------------------------------------------------



 



  2.2.   The Executive’s appointment shall commence on July 1, 2005 or sooner
and shall continue (subject to earlier termination as provided in this
Agreement) by either party giving to the other six calendar months’ written
notice.     2.3.   The Executive agrees that at its absolute discretion the
Company may terminate the Executive’s employment under this Agreement with
immediate effect by paying the Executive in lieu of his notice period or in lieu
of the remainder of his notice period if at the Company’s request the Executive
has worked during part of the notice period. For this purpose, the Executive
agrees that the payment in lieu of notice will be his basic monthly salary and
the value of contractual benefits and allowances for his notice period, after
deducting Income Tax and National Insurance contributions, and specifically
excluding from such calculation any, fee, bonus or commission referable to his
employment whether payable under this Agreement or otherwise in respect of that
period.     2.4.   The Executive’s continuous employment with the Company for
the purposes of the Employment Rights Act 1996 (as amended) will commence on of
before July 1, 2005. No employment with a previous employer counts as part of
the Executive’s period of continuous employment.

3.   DUTIES

  3.1.   The Executive will carry out the duties and functions, exercise the
powers and comply with the instructions assigned or given to the Executive from
time to time by Jeff Weiss, Chairman and Chief Executive Officer or Don
Gayhardt, President. Except when prevented by illness, accident or holiday the
Executive will devote his time, attention and skill to the affairs of the
Company and/or any Group Company and where appropriate do his best to promote
its interests provided that the Company may at any time for any reason require
the Executive to cease performing and exercising all or any of the Executive’s
duties, functions or powers.     3.2.   The Executive will at all times keep
Jeff Weiss, Chairman and Chief Executive Officer or Don Gayhardt, President
promptly and fully informed (in writing if so requested) of the conduct of the
business or affairs of the Company and/or any

 



--------------------------------------------------------------------------------



 



      Group Company and provide such explanations and assistance as Jeff Weiss,
Chief Executive Officer or Don Gayhardt, President may require in connection
with such business or affairs and the Executive’s employment under this
Agreement.     3.3.   The Executive will not without the prior consent of Jeff
Weiss, Chairman and Chief Executive or Don Gayhardt, President accept or take up
any other employment nor will he accept any form of paid or unpaid consultative
or other work whilst employed by the Company (or any Group Company). Existing
commitments need to be disclosed prior to the signing of this agreement to be
included and consent for future commitments will be at the discretion of Jeff
Weiss, Chairman and Chief Executive.

4.   PLACE OF WORK

  4.1.   The Executive will perform the Executive’s duties at Castlebridge
Office Village, Kirtley Drive, Castle Marina, Nottingham, NG7 2LD or such other
place of business of the Company inside or outside of the United Kingdom as the
Company may require.     4.2.   In the performance of the Executive’s duties,
the Executive may be required to travel both throughout and outside the United
Kingdom.

5.   HOURS OF WORK

  5.1.   The Company’s normal office hours are from 9:00 am to 5:30 pm Monday to
Friday but the Executive will work such hours as are needed for the proper
performance of his duties including hours outside the Company’s normal office
hours without additional remuneration in order to meet the requirements of the
business.

6.   SALARY

  6.1.   The Executive’s basic annual salary is £150,000 which will accrue from
day to day and be payable monthly in arrears by BACS on the last business day of
each month or the nearest working day before that.

 



--------------------------------------------------------------------------------



 



  6.2.   The Executive’s salary will be subject to review annually by the
Company in its absolute discretion.

7.   BONUS AND EQUITY

  7.1.   The Executive may while employed by the Company be entitled to an
equity incentive and to be paid a bonus of such amount and on such terms as may
be agreed between the Company and the Executive and to be set out in a separate
agreement between the Company and the Executive.     7.2.   The Company reserves
the right in its absolute discretion to vary the terms of and/or the measurement
criteria of bonus payable under this Agreement.

8.   PENSION AND OTHER BENEFITS

  8.1.   The Executive will be entitled to participate in the Company’s pension
scheme subject to and upon the rules of the pension scheme from time to time in
effect. A copy of the rules of the pension scheme can be obtained from the
Company on request.     8.2.   The Company will contribute in equal monthly
instalments an amount equal to 5% of the Executive’s basic salary (or, if less,
the maximum amount permitted by the Inland Revenue) during each year of his
employment under this Agreement to the pension scheme referred to in Clause 8.1;
PROVIDED THAT, as a condition of making such contribution, the Company may
require the Executive to contribute 5% of his basic salary to such pension
scheme.     8.3.   There is no contracting out certificate in force in respect
of the Executive’s employment under the provisions of the Pension Schemes Act
1993.     8.4.   During the Executive’s employment the Company will provide the
Executive at the Company’s expense with Death in Service Benefit at the rate of
4 times basic salary under the Company’s scheme subject to and upon the rules of
the scheme from time to time in force and to the Executive being eligible to
participate in or benefit from the scheme.     8.5.   During the Executive’s
employment the Company will provide the Executive and his immediate family at
the Company’s expense with cover under the Company’s

 



--------------------------------------------------------------------------------



 



      Private Healthcare Scheme subject to and upon the rules of the said scheme
from time to time in force and to the Executive (and where appropriate the
Executive’s family) being eligible to participate in or benefit from the scheme.
    8.6.   In respect of the benefits provided to the Executive under this
Clause 8 the Company reserves the right to terminate or substitute other schemes
for them or amend the scale or level of benefits.

9.   EXPENSES       The Company will reimburse to the Executive all business
expenses reasonably and properly incurred in the performance of the Executive’s
duties under this Agreement on hotel, traveling, entertainment and other similar
items provided that the Executive produces to the Company all appropriate
receipts or other satisfactory evidence of expenditure.

10.   MOTOR CAR

  10.1.   The Company shall provide the Executive with a car allowance in the
sum of £15,000 per annum, to be paid on a monthly schedule.

11.   HOLIDAYS

  11.1.   In this clause “holiday year” means the period from January 1st to
December 31’s in each year.     11.2.   In addition to statutory bank and public
holidays the Executive will be entitled to 25 working days’ paid holiday in each
holiday year.     11.3.   All holidays are to be taken at such times as may be
approved by Jeff Weiss, Chairman and Chief Executive Officer or Don Gayhardt,
President with two weeks notice.     11.4.   The Executive may not carry holiday
forward to the following holiday year without express permission of Jeff Weiss
or Don Gayhardt.     11.5.   The Executive will not be entitled to any pay in
lieu of holiday except when employment terminates and the Executive has not
taken his accrued entitlement as

 



--------------------------------------------------------------------------------



 



      at the Termination Date. On termination, the Executive’s holiday
entitlement will be calculated pro-rata.     11.6.   Where the Executive has
taken more or less than his holiday entitlement in the holiday year in which the
employment terminates, a proportionate adjustment will be made by way of
addition to or deduction from as appropriate the Executive’s final gross salary
calculated on a pro-rate basis. A day’s pay for the purposes of this Clause 11
will be 1/260 of the Executive’s annual basic salary.

12.   ABSENCE FROM WORK

  12.1.   If the Executive is absent from work due to illness injury or other
incapacity the Executive must notify the Company as soon as possible on the
first day of absence that the Executive will be unable to attend. The Executive
must then keep the Company informed on a regular basis of his progress and when
he expects to return to work.     12.2.   If the Executive is absent from work
for between three to seven days (including weekends), the Executive is required
to complete a self-certification form stating the dates and reason for absence
including details of illness, injury or incapacity on non working days as this
information is required by the Company to calculate Statutory Sick Pay (“SSP”)
entitlement.     12.3.   If the Executive is absent from work due to illness or
inquiry which continues for seven or more consecutive days (including weekends)
the Executive must provide the Company with a medical certificate and give or
send it immediately to the Company. If absence is prolonged the Executive should
continue to submit regular medical certificates, on a weekly basis, to cover the
entire period of his absence and to keep the Company informed generally as to
the Executive’s condition and the likely date of return to work.     12.4.  
“Qualifying days” for SSP purposes are Monday to Friday inclusive. The first
three qualifying days are waiting days for which no SSP is payable.     12.5.  
Failure to comply with the above procedures may disqualify the Executive from
receiving SSP.

 



--------------------------------------------------------------------------------



 



  12.6.   The Company will be entitled, at its expense, to require the Executive
to be examined by an independent medical practitioner of the Company’s choice at
any time and the Executive agrees that the Doctor carrying out the examination
may disclose to and discuss with the Company the results of the examination.

13.   OBLIGATIONS DURING EMPLOYMENT

  13.1.   During employment by the Company the Executive shall:

  13.1.1.   abide by any relevant Company policy, rule or procedure which may be
in force from time to time;     13.1.2.   not without the Company’s prior
written consent hold any Material Interest in any person, firm, company,
business or organisation which:

  13.1.2.1.   is in direct competition with the Company or the Group in cheque
cashing or pay day cash advances;     13.1.2.2.   impairs or might reasonably be
thought by the Company or the Group to impair the Executive’s ability to act at
all times in the best interests of the Company; or     13.1.2.3.   requires the
Executive to disclose Confidential Information in order properly to discharge
his duties to or further his interest in such person, firm, company,
organisation or business;

  13.1.3.   not divulge Confidential Information or obtain or seek to obtain any
direct or indirect financial advantage from the disclosure of such information
provided that this obligation not to divulge Confidential Information does not
apply to disclosures made with the prior consent of the Company and/or the Group
or required by a Court Order;     13.1.4.   not directly or indirectly receive
or obtain in respect of any goods or services sold or purchased or other
business transacted (whether or not by the Executive) by or on behalf of the
Company and/or the Group any discount, rebate, commission or other inducement
(whether in cash or in kind) which is not authorised by the Company’s or Group’s
rules or guidelines from time to time and if the Executive or any

 



--------------------------------------------------------------------------------



 



      person, firm, company, organisation or business in which the Executive
holds any Material Interest shall obtain any such discount, rebate, commission
or inducement the Executive shall immediately account to the Company and/or the
Group for the amount the Executive or they receive;     13.1.5.   not introduce
to any person, firm or company any business of any kind with which the Company
or any Group Company for which the Executive has performed services under this
Agreement is able to deal and not have any financial interest in, or derive any
financial benefit from, contracts or transactions entered into by the Company or
any other Group Company for which the Executive performed services under this
Agreement with any third party, without first disclosing such Interest or
benefit to the Jeff Weiss or Don Gayhardt and obtaining their approval;    
13.1.6.   not make any notes or memoranda relating to any matter within the
scope of the business dealings or affairs of the Company or any Group Company
otherwise than for the benefit of the Company or the Group or without the prior
consent of Jeff Weiss or Don Gayhardt, remove from the Company premises or copy
or allow others to copy the contents of any document, disk, tape or other
tangible items which contains any Confidential Information or which belongs to
the Company or the Group;     13.1.7.   if so requested by the Company delete
all Confidential Information from any computer disks, tapes or other reusable
material in the Executive’s possession or under the Executive’s control and
destroy all other documents and tangible items in the Executive’s possession or
under the Executive’s control which contain or refer to any Confidential
Information;

  13.2.   The provisions of this Clause 13 are subject to the Public Interest
Disclosure Act 1998 and the Executive’s rights under that Act are unaffected.

 



--------------------------------------------------------------------------------



 



14.   TERMINATION OF EMPLOYMENT

  14.1.   The Company may terminate the Executive’s employment immediately by
notice in writing without any entitlement to notice or payment in lieu of notice
(under Clause 2.3), any compensation, damages or remuneration for subsequent
periods payable by virtue of common law or any statute if the Executive:

  14.1.1.   commits, repeats or continues (after written warning) any serious
breach of this Agreement;     14.1.2.   is guilty of gross misconduct as defined
in the Company’s disciplinary procedure)     14.1.3.   commits any act of
dishonesty relating to the Company or any Group Company;     14.1.4.   is
convicted of any criminal offence (other than an offence which does not in the
opinion of the Board affect the Executive’s employment under road traffic
legislation in the United Kingdom or elsewhere for which the Executive is not
sentenced to any term of imprisonment, whether immediate or suspended);    
14.1.5.   becomes bankrupt or enters into or makes any arrangement or
composition with or for the benefit of his creditor generally.

  14.2.   This Agreement shall automatically terminate on the Executive reaching
age 65 (the “Retirement Date”) unless the Company and the Executive agree at any
time prior to the Retirement Date that the Agreement should continue after the
Retirement Date.     14.3.   Where either party gives notice to terminate this
Agreement under Clause 2.2 or if the Executive resigns without notice and the
Company does not accept the resignation the Company may in its absolute
discretion for all or part of the notice period under Clause 2.2 exclude the
Executive from its premises; and/or require the Executive to resign carry out
specified duties for the Company other than those referred to in Clause 3 or to
carry out no duties; and/or instruct the Executive not to communicate with
suppliers, customers, employees, agents or representatives of the Company or any
Group Company until the employment has

 



--------------------------------------------------------------------------------



 



      terminated. During the notice period the Executive will be entitled to be
paid salary and all other contractual benefits in accordance with this
Agreement.     14.4.   On commencement of any period of exclusion pursuant to
Clause 14.3 the Executive will deliver up to the Company in accordance with
Clause 18 all property belonging to the Company or any Group Company.

15.   SALE OR RECONSTRUCTION OF THE COMPANY       The Executive will have no
claim against the Company or any Group Company in respect of the termination of
his employment under this Agreement in connection with the sale of the whole or
a substantial part of the business or undertaking of the Company or on or in
connection with the sale by the Company of any Group Company or on or by reason
of the liquidation of the Company for the purposes of amalgamation or
reconstruction (whether or not by reason of insolvency) if Executive is offered
employment on no less favourable terms than those contained in this Agreement
(apart from the identity of the employer) with any person, firm or company as a
result of such sale or of such amalgamation or reconstruction.   16.  
RESTRICTIONS ON THE EXECUTIVE AFTER TERMINATION OF EMPLOYMENT

  16.1.   Definitions         In this Clause 16 the following words and
expressions have the following meanings:

         
 
  Businesses   The business of cheque cashing and pay day cash advances
 
       
 
  Critical Person   any person who was an employee, director or consultant
employed or engaged by the Company or any Group Company at any time within the
Relevant Period and with whom the Executive had direct or indirect contact or
frequent dealings with or was responsible for and who by reason of such
employment or engagement and in particular his seniority and the expertise or
knowledge of trade

 



--------------------------------------------------------------------------------



 



         
 
      secrets or Confidential Information of the Company or any Group Company or
knowledge of or influence over the clients, customers or suppliers of the
Company or any Group Company is likely to be able to assist or benefit the
business in or proposing to be in competition with the Company or any Group
Company;
 
       
 
  Relevant Customer   any person, firm or company who or which at any time
during the Relevant Period is or was negotiating with, a client of customer of,
or in the habit of dealing with, the Company or any Group Company for the sale
or supply of Relevant Products or Services, and with whom the Executive had
personal contact or dealings on behalf of the Businesses or of which the
Executive had personal knowledge during the Relevant Period in the course of the
Executive’s employment under this Agreement;
 
       
 
  Relevant Period   the period of one year immediately before the Termination
Date;
 
       
 
  Relevant Products or Services   Cheque cashing and pay day cash advances
 
       
 
  Restricted Territory   Within the United Kingdom.

  16.2.   Reasonableness of Restrictions         The Executive acknowledges that
in the ordinary course of his employment the Executive will be exposed to
Confidential Information arid the Company’s and Group’s, customers, suppliers
and employees for the purposes of the Businesses. The Executive acknowledges
that such Confidential Information and contact with customers, suppliers and
employees may not be readily available to others engaged in a business similar
to that of the Company or any Group Company or to the general public and that a
disclosure of Confidential Information and or contact with customers, suppliers
and/or employees as set out in Clause 16.5 will be liable to cause significant
harm to the Company or any Group Company. The Executive agrees that the
provisions of this Clause 16 are necessary and

 



--------------------------------------------------------------------------------



 



      reasonable to protect the legitimate interests of the Company and the
Group and its/their customers.     16.3.   Confidential Information        
After the termination of employment for whatever reason the Executive will not
at any time and in any manner use or divulge or communicate to any person, firm,
company or other organisation any Confidential Information except if such
disclosure is with the prior written consent of the Company or required by a
Court Order.     16.4.   Non Competition

  16.4.1.   The Executive agrees that he will not, without the prior consent of
the Company, directly or indirectly and whether alone or in conjunction with or
on behalf of any other person and whether as principal, shareholder, director,
executive, employee, agent, consultant, independent contractor, partner or
otherwise for a period of 12 months from the Termination Date:

  16.4.1.1.   be engaged, concerned or interested in, or provide technical,
commercial, or professional advice to, any other business which supplies cheque
cashing and pay day cash advances in competition with the Company or any Group
Company in the UK

  16.5.   Non-Solicitation/Dealing/Poaching/Interference

  16.5.1.   The Executive agrees that he will not, without the prior consent of
the Company, directly or indirectly and whether alone or in conjunction with or
on behalf of any other person and whether as principal, shareholder, director,
executive, employee, agent, consultant, independent contractor, partner or
otherwise:

  16.5.1.1.   for a period of 12 months from the Termination Date so as to
compete with the Businesses, canvass, solicit or approach or cause to be
canvassed, solicited or approached any Relevant Customer for the sale or supply
of Relevant Products or Services or endeavour to do so;

 



--------------------------------------------------------------------------------



 



  16.5.1.2.   for a period of 12 months from the Termination Date in connection
with any business in or proposing to be in competition with the Company,
solicit, induce or entice away from the Company, employ. seek to employ, engage
or appoint or in any way cause to be employed, engaged or appointed a Critical
Person, whether or not such a person would commit any breach of his/his contract
of employment or engagement by leaving the service of the Company;     16.5.1.3.
  for a period of 12 months from the Termination Date interfere with the
continuance of supplies to the Company from any suppliers who have been
supplying materials or services to the Company at any time during the Relevant
Period and with whom the Executive has had personal contact.

  16.6.   Notwithstanding Clause 16.7 each covenant contained in Clauses 16
shall be construed as a separate covenant and, if one or more of the covenants
is held to be against the public interest or unlawful or in any way an
unreasonable restraint of trade, the remaining covenants shall continue to bind
the Executive.     16.7.   Whilst the covenants in Clause 16 are considered by
the parties to be reasonable in all the circumstances as at the date of this
Agreement the Company may by notice in writing at any time to the Executive
reduce in whole or in part the extent or duration of the restrictions in them in
such manner and to such extent as the Company in its absolute discretion
determines and the Executive then agrees to be bound by such additional
covenants in the form reduced and the validity of any other covenant and
provision contained in this Agreement shall not be affected.     16.8.   If the
Executive applies for or is offered new employment, or a new engagement, before
entering into any related contract the Executive will bring the terms of this
Agreement to the attention of the third party proposing, directly or indirectly,
to appoint or engage the Executive.

 



--------------------------------------------------------------------------------



 



  16.9.   Clause 16 of this Agreement shall apply as though references to “Group
Company” were substituted for existing references to the “Company.” The
Executive’s obligations pursuant to such clause will with respect to each Group
Company, constitute a separate and distinct covenant and the invalidity or
enforceability of any such covenant shall not affect the validity or
enforceability of the covenants in favour of the Company or any other Group
Company.

17.   REDUCTION OF LENGTH OF POST TERMINATION RESTRICTIONS       The parties
agree that the periods referred to in Clauses 16.4 and 16.5 will be reduced by
one day for every day during which pursuant to Clause 14.3 the Executive is
excluded from the Company’s premises and/or required not to undertake the
Executive’s normal duties.   18.   COMPANY PROPERTY       On request and in any
event of the termination of his employment, the Executive will immediately
return to the Company all originals and copies of all documents, computer disks
and tapes and other tangible items in the Executive’s possession or under the
Executive’s control which belong to the Company or the Group and/or which
contain or refer to any Confidential Information or which in any other way
relate or belong to the Company or the Group.   19.   INTELLECTUAL PROPERTY    
  All present and future copyright, know-how, rights to prevent unauthorised
extraction and other intellectual property rights in any product or work
developed or partly developed by the Executive during the course of the
employment with the Company shall remain the sole and exclusive property of the
Company and this Agreement does not purport to grant, assign or transfer any
rights in such products or works to the Executive.

 



--------------------------------------------------------------------------------



 



20.   DISCIPLINARY AND GRIEVANCE PROCEDURES AND SUSPENSION

  20.1.   The Company has a disciplinary procedure a copy of which is available
on request from the Company. The disciplinary procedure is not incorporated by
reference to this Agreement and does not form part of it.     20.2.   If the
Executive has a grievance in relation to the employment or is dissatisfied with
a disciplinary decision against the Executive, the Executive may apply in
writing to Jeff Weiss, Chairman and Chief Executive Officer. This right to raise
a grievance does not form part of the Executive’s contract of employment.    
20.3.   The Company is entitled (without prejudice to its rights consequently to
terminate this Agreement on the same or any other ground) to suspend the
Executive on full pay including bonuses, equity and allowances for so long as
may be reasonably necessary to carry out any investigation, including, but not
limited to, any investigation under the disciplinary procedure and hold a
disciplinary hearing and may require the Executive during such period: not to
enter any premises of the Company or any Group Company and to abstain from
contacting any customers, suppliers or employees of the Company or any Group
Company provided that the Executive shall not be employed by or provide services
to any third party during the period for which he is suspended.

21.   DEDUCTIONS       The Executive authorises the Company to deduct from his
remuneration (including salary, pay in lieu of notice, commission, bonus, and
holiday pay) at any time during the employment or in any event on termination of
employment any monies owed by the Executive to the Company or any Group Company.
  22.   DATA PROTECTION

  22.1.   The Executive gives the Company permission to collect, retain and
process information about him, including but not limited to details of his date
of birth, sex and ethnic origin. The Company warrants that this information will
only be used

 



--------------------------------------------------------------------------------



 



      in order that the Company can monitor its compliance with the law and best
practice in terms of equal opportunities and non-discrimination.     22.2.  
Should the Executive’s personal circumstances change such as to render out the
date the information held by the Company, he should notify the Company
immediately.

23.   NOTICES

  23.1.   Any notice given under this Agreement shall be in writing and shall be
served on the party (in the case of the Executive) at the above address or any
other address notified by the Executive to the Company or (in the case of the
Company) at its registered office.     23.2.   Any notice shall be taken to have
been received on the date and time of its actual receipt.

24.   CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999       Notwithstanding any
other provision of this Agreement, save in relation to Group Companies, for the
purposes of the Contracts (Rights of Third Parties) Act 1999, this Agreement is
not intended to, and does not, give any person who is not a party to it any
right to enforce any of its provisions.   25.   WARRANTY       The Executive
warrants to the Company that by virtue of entering into this Agreement the
Executive will not be in breach of any express or implied terms of any contract
with or any obligation to any third party binding upon the Executive.   26.  
COLLECTIVE AGREEMENTS       There are no collective agreements in place which
affect the Executive’s employment with the Company.

 



--------------------------------------------------------------------------------



 



27.   LAW AND JURISDICTION       The Agreement will be governed by and
interpreted in accordance with English law and the parties irrevocably agree to
submit to the jurisdiction of the English courts over any claim or matter or to
settle any dispute which may arise out of or in connection with this Agreement
and that accordingly any proceedings may be brought in such courts.

 



--------------------------------------------------------------------------------



 



EXECUTION AND DELIVERY
This document is executed as a deed and delivered on the date set out at the
beginning of this Agreement.
SIGNED as a DEED by
Dollar Financial UK Limited
acting by two Directors
or a Director and Secretary:

             
 
           
 
          Jeffrey Weiss, Chairman and CEO / Date
 
           
 
           
 
           
 
          Donald Gayhardt, President / Date
 
           
 
           
 
           
 
          Paul Mildenstein / Date
 
            SIGNED as a DEED by    
 
            Paul Mildenstein    
 
            in the presence of:    
 
            Witness Signature:        
 
   
 
     
 
   
Name:
           
 
   
 
           
Address:
           
 
   

 